Concurring Opinion.
Davis, J.
Assuming that the appellee was guilty of actionable negligence which was the proximate cause of *140the injuries sustained by the appellant, the question for our consideration -is whether the special verdict shows that the appellant was free from fault.
The finding discloses that the appellant was twelve years of age and of ordinary size and intelligence, and had been in the habit of crossing the railroad about four times each day, during the school term for eighteen months; that on account of a freight train standing on the switch, extending from the point where she was crossing to the west, she could not see the train approaching from the west until she was within five feet of the main track; that the distance between the north rail of the switch and the south rail of the main track was seven feet and nine inches; that just as she attempted to cross and immediately before stepping over the south rail of the switch on which the freight train was standing, she stopped to look and listen and heard no train approaching; that at the point where she looked she could not see a train approaching from the west on the main track for one thousand feet, by reason of the freight train standing on the switch obstructing the view.
It is apparent that at the point where she looked no train on the main track within one thousand feet of the crossing could be seen. It is equally clear that if she had looked toward the west after crossing the switch track she would have seen the approaching engine on the main track in time to have avoided the injury.
The general nule is that one about to go upon a railroad track at a street crossing must assume that there is danger, and it is his duty to look both ways for approaching trains, if the surroundings are such as to admit of that precaution. Louisville, etc., R. W. Co. v. Stephens, 13 Ind. App. 145; Louisville, etc., R. R. Co. v. Cronbach, 12 Ind. App. 666; *141Grand Rapids, etc., R. R. Co. v. Cox, 8 Ind. App. 29.
The law is settled that a child is held only to the exercise of such degree of care and discretion as is reasonably expected from children of his age. Terre Haute Street R. W. Co. v. Tappenbeck, 9 Ind. App. 422; Citizens’ Street R. R. Co. v. Stoddard, 10 Ind. App. 278; Louisville, etc., R. W. Co. v. Sears, 11 Ind. App. 654; Cleveland, etc., R. W. Co. v. Adair, 12 Ind. App. 569.
The jury find in this case that the appellant was twelve years of age and that she was of ordinary size and intelligence, and that she had been in the habit of crossing the railroad at this point four times each day during the school term, for eighteen months. It is apparent that she was fully conversant with the surroundings. There is no fact in the finding indicating that she was lacking in capacity or that she was inexperienced. There is no finding as to what care or caution, if any, she exercised before attempting to step upon the main track after she reached a point where she could have seen or heard the approaching train if she had looked or listened in that direction. There is no finding that she was misled or thrown off her guard by the conduct of the appellee. Grand Rapids, etc., R. R. Co. v. Cox, supra; Chicago, etc., R. R. Co. v. Hedges, Admx., 105 Ind. 398; Cleveland, etc., R. W. Co. v. Keely, 138 Ind. 600; Ohio, etc., R. W. Co. v. Hill, Admx., 7 Ind. App. 255; Pittsburgh, etc., R. W. Co. v. Burton, Admx., 139 Ind. 357.
In Cleveland, etc., R. W. Co. v. Harrington, 131 Ind. 426, relied on by the appellant, it appears that the traveler did look in the direction of the approaching train first when she was within eighty or ninety feet of the track and when she could see up the track for a dis*142tance of eight hundred feet, and again when she was within thirty-seven feet of the track and where she could see up the track for a distance of four hundred feet. In this case when the appellant looked, she could not see the main track any distance in the direction from which the train was approaching, and after she crossed the switch and reached a point where she could have seen the approaching train she did not look.
Filed January 10, 1896.
It is true there are many cases in which the question of contributory negligence may be determined by the jury. Pittsburgh, etc., R. W. Co. v. Klitch, 11 Ind. App. 290; Marion Street R. R. Co. v. Carr, 10 Ind. App. 200; Louisville, etc., R. W. Co. v. Costello, 9 Ind. App. 462.
‘ ' It is, however, in such cases, essential that the jury should set out in their verdict both the primary and the final inferential facts in order that the court may determine whether or not different conclusions may reasonably be drawn from the primary facts.” Walkup v. May, 9 Ind. App. 409.
The primary facts found in this case are not, in my opinion, sufficient to warrant the final inference or conclusion that the appellant was in the exercise of due care at the time she received the injuries. Louisville, etc., R. W. Co. v. Costello, supra; City of Bloomington v. Rogers, 13 Ind. App. 121; City of Bluffton v. McAfee, 12 Ind. App. 490.
Therefore I concur in the affirmance of the judgment of the trial court.